PER CURIAM.
We have considered the petition of the defendants in error in which they ask that the judgment of this court in the above case shall “be amended by adding thereto after the words ‘is hereby affirmed’ the words ‘with interest until paid at the same rate per annum that similar judgments bear in the courts of the state of New Jersey, and that the said Circuit Court re-enter said judgment for the said plaintiffs de novo for the amount of said original judgment, together with interest thereon at the rate of 6 per cent, per annum from the 11th day of December, 1906, down to the date of reentry of said judgment.’ ”
We are of opinion that the petitioners are entitled to the interest which they claim, and as the United States district attorney accepted service of the petition upon May 4, 1908, and it was filed two days thereafter, and as no answer has been made thereto, we deem it proper to make, and accordingly do make, the following order:
*948It is hereby ordered that the mandate heretofore issued in this cause be, and hereby is, recalled, and that it shall be amended in accordance with the petition of the defendants in error, filed May 6, 1908.